DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance 
Claims 1-20 are allowed over the prior art of record. 
Reasons for Allowance	 
The following is an examiner’s statement of reasons for allowance: prior art of record do not teach or suggest the following invention:
Regarding claims 1-7,16, the primary reason for allowance is the inclusion of particularly the limitation of a fluid ejection die having a die length and a die width, the fluid ejection die including a plurality of nozzles arranged along the die length and the die width;  wherein the plurality of nozzles comprise multiple columns of nozzles, and wherein a distance between sequential nozzles of a first column of the multiple columns is within a range from 100 micrometers (µm) to 400 µm; an array of fluid feed holes including a respective first respective fluid feed hole fluidically coupled to the respective ejection chamber and a respective second  fluid feed hole fluidically coupled to the respective ejection chamber.  Applicant disclosed such fluid ejection dies may reduce air disturbance of ejected fluid drops due to ejection of other fluid drops from proximate nozzles. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  

Regarding claims 12-15,20, the primary reason for allowance is the inclusion of particularly the limitation of a fluid ejection die including a plurality of nozzles arranged in a set of nozzle columns, wherein a distance between sequential nozzles of a first nozzle column of the set of nozzle columns is within a range from 100 micrometers (pm) to 400 µm; an interposer disposed proximate the array of ribs and forming a surface of the array of fluid circulation channels; an array of fluid feed holes. Applicant disclosed such fluid ejection dies may reduce air disturbance of ejected fluid drops due to ejection of other fluid drops from proximate nozzles. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  



Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HENOK D LEGESSE/Primary Examiner, Art Unit 2853